 1 CENTER FOR DISABILITY ACCESS
   Prathima Price, Esq.,
 2 Mail: PO Box 262490
   San Diego, CA 92196-2490
 3 Delivery: 9845 Erma Road, Suite 300
   San Diego, CA 92131
 4 (858) 375-7385; (888) 422-5191 fax
   prathimap@potterhandy.com
 5
   Attorneys for Plaintiff
 6 ORLAND SYLVE

 7 HAIGHT BROWN & BONESTEEL LLP
   Yvette Davis (Bar No. 165777)
 8 ydavis@hbblaw.com
   2050 Main Street, Suite 600
 9 Irvine, California 92614
   Telephone: 714.426.4600
10 Facsimile: 714.754.0826

11 VORYS, SATER, SEYMOUR AND PEASE LLP
   George L. Stevens (Ohio SBN 0092609) (admitted pro hac vice)
12 glstevens@vorys.com
   52 East Gay Street Columbus, Ohio 43215
13 Telephone: (614) 464-6400
   Facsimile: (614) 719-4678
14
   Attorneys for Defendant
15 ABERCROMBIE & FITCH STORES, INC.

16                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
17
     Orland Sylve,                              Case No.: 3:18-CV-07244-JST
18
                  Plaintiff,
19   v.                                         [PROPOSED] ORDER GRANTING
                                                JOINT STIPULATION TO EXTEND
20   Abercrombie & Fitch Stores, Inc., an       DEADLINE TO COMPLETE
     Ohio Corporation; and Does 1-10,           MEDIATION
21
                  Defendants.
22                                              HONORABLE JON S. TIGAR
23

24         The Joint Stipulation is hereby GRANTED. The deadline for the Parties to complete
25 mediation is extended to and including November 1, 2019.

26         SO ORDERED.
27    Date: August 13, 2019                   _______________________________
                                              Hon. Jon. S. Tigar
28                                            United States District Judge
